Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “for example gear oil and/or lubricating oil” which is indefinite, since it is unclear on if the applicant intends to limit the pump-motor unit to deliver gear oil or lubricating oil since the claim recites “for example”.
	Claims 17-36 are rejected by virtue of their dependence on claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-23, 27, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIEHLNEKER (U.S. Patent Publication US 2017/0321794 A1).
Regarding claim 16, KIEHLNEKER discloses:  a pump-motor unit (110) for delivering a fluid, for example gear oil and/or lubricating oil in motor vehicles (see Figure 1, and Abstract), comprising: 
a housing (114, 156, 132, 130) (see Marked up Figure 1 of KIEHLNEKER) comprising a housing cover (114, 130, and area adjacent 130) (see Marked up Figure 1 of KIEHLNEKER), an intermediate housing structure (156) (see Marked up Figure 1 of KIEHLNEKER) and a motor cover (134) (see Marked up Figure 1 of KIEHLNEKER), wherein the housing cover and the intermediate housing structure define a delivery chamber axially on both end-facing sides and circumferentially in the radial direction (see Marked up Figure 1 of KIEHLNEKER); 
a delivery device (116) featuring a delivery member (113, 115), which can be rotated within the delivery chamber, for delivering the fluid (see Marked up Figure 1 of KIEHLNEKER); and 
a drive motor (118) which is connected to the delivery device via a drive shaft (121) (see Figure 1), 
wherein 
the housing cover forms an accommodating well (see Figure 1, where 114 forms an accommodating well), and 
the drive motor and the intermediate housing structure are arranged in the accommodating well (see Figure 1).

    PNG
    media_image1.png
    620
    679
    media_image1.png
    Greyscale

Regarding claim 18, KIEHLNEKER discloses:  the drive motor is arranged between the motor cover and the intermediate housing structure in the axial direction (see Figure 1).
Regarding claim 19, KIEHLNEKER discloses:  the drive motor is an electric motor (see ¶0238-¶0239) comprising a rotor (119) and a stator (117), and the rotor is non-rotationally connected to the drive shaft (see Figure 1, ¶0239).
Regarding claim 20, KIEHLNEKER discloses:  the delivery member is non-rotationally connected to the drive shaft (see Figures 1 and 3, which shows that the delivery member (113) is non-rotationally connected to the drive shaft).
Regarding claim 21, KIEHLNEKER discloses:  a stator of the drive motor is held axially by the intermediate housing structure and the motor cover (see Figure 1, where the stator is held axially by the intermediate housing structure (156)).
Regarding claim 22, KIEHLNEKER discloses:  a radial gap is formed between a stator of the drive motor and the housing cover (see Figure 1, which shows that there is a radial gap since the sensor wire (129) is shown between the stator and the housing cover).
Regarding claim 23, KIEHLNEKER discloses:  the motor cover seals off the accommodating well of the housing cover on the side which faces axially away from the delivery chamber (see Figure 1).
Regarding claim 27, KIEHLNEKER discloses:  the housing cover and/or the intermediate housing structure mounts or jointly mount the drive shaft (see Figure 1, where the intermediate housing structure mounts the drive shaft).
Regarding claim 31, KIEHLNEKER discloses:  the drive motor is an electric internal-rotor motor (see Figure 1, ¶0238-¶0239).
Regarding claim 32, KIEHLNEKER discloses:  the rotor is non-rotationally connected to the drive shaft such that it is fixed against shifting in the axial direction (see Figure 1, which shows the rotor is non-rotationally connected to the drive shaft, and that it is fixed against shifting in the axial direction).
Regarding claim 33, KIEHLNEKER discloses:  the delivery member is non-rotationally connected to the drive shaft such that it is fixed against shifting in the axial direction (see Figures 1 and 3, which shows the delivery member is non-rotationally connected to the drive shaft, and that it is fixed against shifting in the axial direction).
Regarding claim 34, KIEHLNEKER discloses:  the motor cover seals off the accommodating well of the housing cover in a fluid-proof seal, on the side which faces axially away from the delivery chamber (see Figure 1).
Claims 16, 17, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMAGUCHI (U.S. Patent 9,695,691 B2).
Regarding claim 16, SHIMAGUCHI discloses:  a pump-motor unit (see Figure 1) for delivering a fluid (“for delivering a fluid” is an intended use, where air is considered a fluid and therefore, SHIMAGUCHI meets the claimed limitation.  If the applicant wants a specific fluid, it should be positively recited, such as oil.  Alternatively, if the applicant wanted a fluid that was “liquid”, the applicant should recite a “liquid” instead of using “a fluid”), for example gear oil and/or lubricating oil in motor vehicles (no weight is given to “for example gear oil and/or lubricating oil in motor vehicles” since this limitation is not positively recited), comprising: 
a housing (11, 12, 20, 30, 40) comprising a housing cover (11,30), an intermediate housing structure (20, 40) and a motor cover (12), wherein the housing cover and the intermediate housing structure define a delivery chamber (see Figure 1, where the delivery chamber is defined by (20, 40, 30, 11) axially on both end-facing sides and circumferentially in the radial direction (see Figure 1); 
a delivery device (50, 58) featuring a delivery member (50, 58), which can be rotated within the delivery chamber, for delivering the fluid (see Figures 1-3); and 
a drive motor (90) which is connected to the delivery device via a drive shaft (51) (see Figure 1), 
wherein 
the housing cover forms an accommodating well (see Figure 1, where the housing cover portion (11) forms an accommodating well), and 
the drive motor and the intermediate housing structure are arranged in the accommodating well (see Figure 1).  
Regarding claim 17, SHIMAGUCHI discloses:  the intermediate housing structure defines the delivery chamber axially on an end-facing side and circumferentially (see Figure 1, where (20, 40) defines the delivery chamber axially on an end facing side and circumferentially), and the housing cover defines the delivery chamber axially on an end-facing side (see Figure 1, where the housing cover portion (30) of the housing cover (11, 30) defines the delivery chamber axially on an end-facing side).  
Regarding claim 26, SHIMAGUCHI discloses:  the accommodating well is connected in fluid communication with a suction port of the pump-motor unit via a connecting channel in the region of the drive motor (see Figure 1, where the accommodating well is connected with a connecting channel in the region of the drive motor, where fluid (G) ender in (12a) and flows thru the connecting channel (23) in the intermediate housing (see Figures 1 and 2, and Column 6, lines 9-17), and the connecting channel is formed as a passage through the intermediate housing structure (see Figures 1 and 2, Column 6, lines 9-17).
Regarding claim 28, SHIMAGUCHI discloses:  the pump-motor unit comprises an electronics cover (the electronics cover is the component in Figure 1 that has connector (90c) inserted into it) which is arranged on the end-facing side on the side of the motor cover (see Figure 1) which faces axially away from the drive motor (see Figure 1), and wherein an electronics space formed between the motor cover and the electronics cover is defined in the axial direction by the electronics cover and/or the motor cover (see Figure 1), and control electronics (90d) are formed in the electronics space (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over KIEHLNEKER in view of IGNATIEV (U.S. Patent 9,850,901 B2).
Regarding claim 24, KIEHLNEKER discloses the claimed invention including the housing cover comprises a housing cover circumferential wall (see Figure 1), and the motor cover comprises a motor cover circumferential wall (see Figure 1), however, fails to disclose the housing cover circumferential wall and the motor cover circumferential wall axially overlap each other, and wherein at least one gasket is formed between the motor cover and the housing cover, in order to seal off the accommodating well in a fluid-proof seal.
Regarding claim 24, IGNATIEV teaches:  the housing cover (32) comprises a housing cover circumferential wall (see Figures 1 and 2), and the motor cover (36, 62) comprises a motor cover circumferential wall (see Figures 1 and 2), wherein the housing cover circumferential wall and the motor cover circumferential wall axially overlap each other (see Figures 1 and 2 that show they overlap axially), and wherein at least one gasket (88) is formed between the motor cover and the housing cover (see Figure 1), in order to seal off the accommodating well in a fluid-proof seal (see Figure 1, Column 6, lines 7-15).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the housing cover circumferential wall and the motor cover circumferential wall axially overlap each other, and wherein at least one gasket is formed between the motor cover and the housing cover, in order to seal off the accommodating well in a fluid-proof seal in the pump-motor unit of KIEHLNEKER, in order to provide a sealed interface.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the housing cover circumferential wall and the motor cover circumferential wall axially overlap each other, and wherein at least one gasket is formed between the motor cover and the housing cover, in order to seal off the accommodating well in a fluid-proof seal in the pump-motor unit of KIEHLNEKER, since applying a known technique (i.e. forming a connection of two housing parts by having them overlap axially and including a gasket between them), as taught by IGNATIEV, to a known device (i.e. the housing cover and motor cover in KIEHLNEKER) would have yielded predicable results.  The results are predictable and provide the improvement of a better seal due to the fluid inside or outside would require a torturous pathway due to the axially overlap between the motor cover and housing cover, as well as, having a gasket that prevents passage of fluid in or out of the pump-motor unit.  
Regarding claim 25, KIEHLNEKER discloses the claimed invention, however, fails to disclose the motor cover protrudes in the axial direction at least partially into the accommodating well of the housing cover.
Regarding claim 25, IGNATIEV teaches:  the motor cover (36, 62) protrudes in the axial direction at least partially into the accommodating well of the housing cover (32).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the motor cover protrudes in the axial direction at least partially into the accommodating well of the housing cover in the pump-motor unit of KIEHLNEKER, in order to provide a tortuous pathway for fluid between the inside and outside of the pump-motor unit, as well as, to have a sealed interface.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the motor cover protrudes in the axial direction at least partially into the accommodating well of the housing cover in the pump-motor unit of KIEHLNEKER, since applying a known technique (i.e. forming a connection of two housing parts by having them overlap axially and including a gasket between them), as taught by IGNATIEV, to a known device (i.e. the housing cover and motor cover in KIEHLNEKER) would have yielded predicable results.  The results are predictable and provide the improvement of a better seal due to the fluid inside or outside would require a torturous pathway due to the axially overlap between the motor cover and housing cover, as well as, having a gasket that prevents passage of fluid in or out of the pump-motor unit.  
Regarding claim 35, IGNATIEV further teaches:  the at least one gasket is a radial gasket (see Figures 1 and 2).
Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAGUCHI in view of IGNATIEV.
Regarding claim 29, SHIMAGUCHI discloses:  the electronics cover and/or the motor cover surrounds the control electronics on the radially outer side (see Figure 1, where the electronics cover surrounds the control electronics on the radially outer side), however, fails to disclose at least one gasket is formed between the electronics cover and the motor cover, in order to seal off the electronics space in a fluid-proof seal.  The Examiner would like to note that there is a component between the electronics cover and the motor cover and appears to be a flat seal, however, SHIMAGUCHI is silent as to exactly what is intended by the component.
Regarding claim 29, IGNATIEV teaches:  at least one gasket (88) is formed between two housing components (36 and 32), in order to seal off the electronics space in a fluid-proof seal (see Figure 1, Column 6, lines 7-15).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one gasket is formed between the electronics cover and the motor cover, in order to seal off the electronics space in a fluid-proof seal in the pump-motor unit of SHIMAGUCHI, in order to provide a sealed interface so that the electronics would not be contaminated from the fluid in the pump-motor unit or from the environment.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one gasket is formed between the electronics cover and the motor cover, in order to seal off the electronics space in a fluid-proof seal in the pump-motor unit of KIEHLNEKER, since applying a known technique (i.e. forming a connection of two housing parts with a gasket between them), as taught by IGNATIEV, to a known device (i.e. the electronics cover and motor cover in SHIMAGUCHI) would have yielded predicable results.  The results are predictable and provide the improvement of a better seal due to having a gasket that prevents passage of fluid from the pump-motor unit or from the environment.  
Regarding claim 36, IGNATIEV further teaches:  the at least one gasket is a radial gasket (see Figures 1 and 2).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMAGUCHI in view of NICKEL (German Patent Publication DE 102018105732A1, part of the family is U.S. Patent Publication US 2021/0040949 A1, which is considered to be an English equivalent, and is used in the rejection below).
Regarding claim 30, SHIMAGUCHI discloses the claimed invention, however, fails to disclose the electronics cover comprises cooling fins for cooling the pump-motor unit.
Regarding claim 30, NICKEL teaches:  the electronics cover (24) comprises cooling fins for cooling the pump-motor unit (see Figures 1, 3, 4, and 6).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the electronics cover comprises cooling fins for cooling the pump-motor unit in the pump-motor unit of SHIMAGUCHI, in order to cool the electronics by providing an improved thermal transition from the control electronics to the environment (see NICKEL ¶0021).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ARBOGAST (U.S. Patent 7,367,787 B2) shows a housing cover (between 4.1 and 4.2 and the housing part with (2.1 inserted into it) in Figure 2), a motor cover (4.1), and an intermediate cover (2.3).  Figure 2 also shows axial overlap between the housing cover and motor cover with a radial gasket.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746